UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 TECHNOLOGIES SCAN CORP. (Name of small business issuer in its charter) Nevada 99-0363559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12100 Singletree Lane Suite 186 Eden Prairie, Minnesota 55344 (Address of principal executive offices) 612-296-7305 (Issuer’s telephone number) Title of each class to be so registered Name of each exchange on which registered: Common Stock, $0.001 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box: o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box: x Securities Act registration statement file number to which this form relates: 333-173569 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. Incorporation by reference to Registration Statement on Form S-1 filed with the Securities and Exchange Commission on April 18, 2011, as amended. Item 2.Exhibits. None Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized on March 31, 2014. TECHNOLOGIES SCAN CORP. By: /s/ John Lai John Lai President/Chief Executive Officer and Director 2
